                                                                      ISTRIC
                                                                 TES D      TC
                                                               TA




                                                                                                O
                                                          S
 11   Shaunak Sayta (SBN: 291129)




                                                                                                 U
                                                         ED
      shaunak@sayta.com




                                                                                                  RT
 2
                                                                                        D
                                                                             RDERE




                                                     UNIT
 32   548 Market St. #40809                                            OO
 4    San Francisco, CA                                        IT IS S




                                                                                                        R NIA
 53   94104
 6    Tel: (415) 905-0887                                                                    o ge r s
      Fax: (516) 340-2195                                                         nzalez R




                                                     NO
 74
                                                                        onne Go
                                                               Judge Yv




                                                                                                        FO
 8




                                                       RT
 95




                                                                                                   LI
                                                                         10/15/18
10                                                            ER




                                                         H




                                                                                                A
      Attorney for the Plaintiff,                                  N                              C
116                                                                                  F
12    HAKAN AGRO DMCC                                                  D IS T IC T O
                                                                             R
  7
13

148                          IN THE UNITED STATES DISTRICT COURT
159                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
16
 10                       WESTERN DIVISION
                                  Case No.: 4:18-cv-04038 (YGR)
11    HAKAN AGRO DMCC, a company
12        incorporated by and under the
                                                    NOTICE OF DISMISSAL
13        laws of the United Arab Emirates.         WITHOUT PREJUDICE
14           ...Plaintiff,
15                    vs.
16    VAN SON SERVICE
17        AGRICULTURE COMPANY
18        LIMITED,
19           ...Defendant
20

21

22

23
17
 24

18
 25
19
20

      _____________________________________________________________________________________________
                               Case No.: 4:18-cv-04038 (YGR)
                       NOTICE OF DISMISSAL WITHOUT PREJUDICE
 1            NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P.

 2                                          41(a)(1)(A)(i)

 3          Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the

 4   plaintiff Hakan Agro DMCC hereby dismisses this action, without prejudice, reserving

 5   its right to re-file.

 6


 7                                             Respectfully submitted,

 8   Dated: October 12, 2018                   /s/Shaunak Sayta

 9                                             Shaunak Sayta
10                                             Attorney for Plaintiff,
11                                             HAKAN AGRO DMCC




     _____________________________________________________________________________________________
                               Case No.: 4:18-cv-04038 (YGR)
                       NOTICE OF DISMISSAL WITHOUT PREJUDICE
                                                 -1-
